ACCEPTED
                                                                                                03-15-00350-CV
                                                                                                        7780973
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          11/11/2015 3:17:46 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                               No. 03-15-00350-CV


                             In The Court of Appeals
                      For the Third District Court of Appeals
                                   Austin, Texas


               GERALD R. HADDOX and SHARON HADDOX
                             Appellant,
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                         v.                       AUSTIN, TEXAS
                                                             11/12/2015 12:00:00 AM
                                                                JEFFREY D. KYLE
           FEDERAL NATIONAL MORTGAGE                   ASSOCIATION    Clerk
                          Appellees.




  ON APPEAL FROM THE COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY, TEXAS
               TRIAL COURT CAUSE NO. C-1-CV-14-005024


   APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME



TO THE HONORABLE THIRD COURT OF APPEALS:

   COME NOW Appellants Gerald Haddox and Sharon Haddox and file this

Unopposed Motion for Extension of Time and would respectfully show the court as

follows:

   1. The deadline for Appellants to file their brief is currently scheduled for

      November 19, 2015.

   2. Counsel for Appellants is scheduled to be in jury trial in Travis County
                                                           APPELLANTS’ MOTION FOR EXTENSION
                                                                   CAUSE NO.: 03-15-00350-CV
                                                                                   PAGE 1 OF 3
      District Court beginning November 16 and continuing from day to day.

   3. Appellants would request an extension of 14 days, or until December 3,

      2015, to file the Appellants’ Brief.

   4. This is Appellants’ first request for extension of time.

   5. This request is unopposed.

   6. Texas Rule of Appellate Procedure 38.6(d) allows the court to extend the

      time for filing a brief upon review of a motion that complies with Rule

      10.5(b).

                                     PRAYER

      Wherefore, premises considered, Appellants’ respectfully pray that this court,

upon reviewing this motion, grant Appellants an extension of 14 days until

December 3, 2015 to file the Appellants’ Brief in this matter.



                                       RESPECTFULLY SUBMITTED,

                                        /s/ Karla Huertas
                                       WILLIAM B. GAMMON, SBN: 07611280
                                       KARLA HUERTAS, SBN: 24087765
                                       GAMMON LAW OFFICE, PLLC.
                                       1201 Spyglass Drive, Suite 100
                                       Austin, Texas 78746
                                       Phone: 512-444-4529
                                       Fax: 512-545-4279
                                       Firm@GammonLawOffice.com
                                       COUNSEL FOR APPELLANTS


                                                           APPELLANTS’ MOTION FOR EXTENSION
                                                                   CAUSE NO.: 03-15-00350-CV
                                                                                   PAGE 2 OF 3
                      CERTIFICATE OF CONFERENCE
        In accordance with TRAP 10.1(a)(5) I hereby certify that I conferred with
counsel for Appellee on November 11, 2015 who indicated they are unopposed to
the filing of this motion.

                                        /s/ Karla Huertas
                                       KARLA HUERTAS, SBN: 24087765




                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing instrument has
been served via this court’s ECF system on this 11th day of November, 2015 to
counsel of record for Appellee.

Sarah S. Robbins, SBN: 24074966
Hughes, Watters & Askanase, LLP
333 Clay, 29th Floor
Houston, Texas 77002
Telephone: 713.759.0818
Facsimile: 713.759.6834
ssr@hwallp.com

                                        /s/ Karla Huertas
                                       KARLA HUERTAS, SBN: 24087765




                                                          APPELLANTS’ MOTION FOR EXTENSION
                                                                  CAUSE NO.: 03-15-00350-CV
                                                                                  PAGE 3 OF 3